DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over EP’722 (EP 2548722 B1) in view of Bryant et al. (US 4,699,193), Jang (US 2006/0038665), and Parsons (US 2005/0059308).
Regarding claim 1, EP’722 teaches a tire comprising a rubber label (“label”) and an adhesively attached label (“applique”).  The rubber label serves as an adherend surface that is vulcanized (“cured”) with the tire.  After vulcanization, the adhesively attached label is affixed on the rubber label.  
EP’722 does not recite the adhesively attached label (“applique”) comprises at least one indicium.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed  the rubber label is blank and one of ordinary skill in the art would understand that the adhesively attached label (“applique”) includes the designations. 
As to the claim limitation: 
“the adhesive applique has a threshold strain identified based on a measurement of at least one of an ultimate tensile strength, a fatigue life, and a maximum elastic strain of the adhesive applique, wherein the threshold strain is identified within a range of 0 to 10%”

This claim limitation fails to require a materially different adhesive applique from the adhesive applique of EP’722.  The original specification of the present application filed 01/30/2020 describes the claimed “threshold strain” is determined by measuring mechanical properties of an adhesive applique (i.e. ultimate tensile strength, fatigue life, maximum elastic strain, etc.) and then the tire designer selecting a threshold value for the adhesive applique (i.e. 0-10%).  It is emphasized that the “threshold strain” is a selection decided by the tire designer and does not structurally nor materially define the claimed adhesive applique.  It is noted claim 1 is a product claim and the method steps of measuring mechanical properties of the adhesive applique and selecting a threshold value does not require a materially different product.  In other words, the applique of EP’722 
As to the last three lines of claim 1, this claim limitation structurally requires: a mounting location where the label undergoes a strain equal to or less than a strain of 0 to 10%.  EP’722 does not recite strain.  However, Bryant et al. teaches a tire comprising a decorative applique 20 provided on a sidewall of the tire that is located radially inside a maximum width of the tire and close to a bead of the tire.  Jang teaches a tire comprising a RFID tag mounted on a sidewall of a tire and desires to prevent damage.  FIG. 12 of Jang shows a graph of a maximum equivalent stress according to the distance r in a radial direction of the tire (refer to FIG. 6).  FIG. 12 teaches minimal stress is experienced at a region that is close to the bead and one of ordinary skill in the art would understand when stress is minimal, then strain is accordingly minimal.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the label and applique assembly on the sidewall of the tire of EP’722 such that the last three lines of claim 1 is satisfied because (1) EP’722 teaches a tire comprising a sidewall provided with a label and applique assembly, (2) a well-known mounting location of a decorative applique is a location that is close to a bead of a tire, as evidenced by Bryant et al.’s FIG. 1 which close to a bead of a tire and when stress is minimal, then strain is accordingly minimal, and (4) since the mounting location experiences minimal stress and has minimal strain, the label which is directly attached to the mounting location would experience minimal stress and therefore undergo minimal strain. 
EP’722 does not disclose the rubber label has a radio frequency identification tag or radio frequency identification chip.  Parsons teaches a label can be applied to a green tire and bonded during the vulcanization process [0004].  FIG. 2 teaches a RFID tag carrying tire information is incorporated in the label and a RFID tag includes a chip and an antenna [0019]-[0020].  Thus, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the rubber label of EP’722 with a radio frequency identification tag including a chip because Parson teaches a tire having a label comprised of an RFID tag having a chip to carry tire information wherein the label is applied on a green tire and bonded during the vulcanization process; one of ordinary skill in the art would have been motivated to provide a RFID tag with a chip to the label of EP’722 for the benefits of carrying tire information. 
Regarding claim 2, FIG. 12 of Jang is an analysis of stress experienced along a distance in the radial direction from the bead core when the tire is in operation and experiencing deformation. 
Regarding claim 3, EP’722 teaches designations being company name, company logs, color codes, information, identification codes, hatching etc.
Regarding claims 4-5, the claimed subject matter relates to product-by-process.  It has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
In this instance, the resulting product produced by the claimed process is a tire having a label and an adhesive applique attached to the label.  EP’722 teaches a tire having a label and an adhesive applique attached to 
Regarding claims 8 and 10, EP’722 teaches a tire comprising a rubber label (“label”) and an adhesively attached label (“applique”).  The rubber label serves as an adherend surface that is vulcanized with the tire.  After vulcanization, the adhesively attached label is affixed on the rubber label.  
“A tire for displaying at least one indicium” recited in claim 8 requires a tire.  “for displaying at least one indicium” relates to intended use and does not require an indicium in the tire. 
EP’722 teaches to provide its label and applique assembly on a side wall of a tire. 
As to the claim limitations of:
“the adhesive applique having a first threshold strain identified within a range of 0 to 10%” (claim 8) and 
“the first threshold strain of the adhesive applique is 10%” (claim 10)

these claim limitations fail to require a materially different adhesive applique from the adhesive applique of EP’722.  The original specification of the present application filed 01/30/2020 describes that a threshold strain is determined by measuring mechanical properties of an adhesive applique (i.e. ultimate tensile strength, fatigue life, maximum elastic strain, etc.) and then the tire designer selects a threshold value for the adhesive applique (i.e. 0-10%).  The “threshold strain” is a selection decided by the tire designer and does not structurally nor materially define the measuring mechanical properties of the adhesive applique and selecting a threshold value does not require a materially different product.  In other words, the applique of EP’722 inherently has mechanical properties.  Performing a method step of measuring the mechanical properties does not produce a materially different applique.  The applique of EP’722 can be put to strain; however, selecting a strain does not produce a materially different applique. 
As to the last three lines of claim 8, this claim limitation structurally requires: a mounting location undergoing a strain that is equal to or less than a strain of 0 to 10% (claim 8) and 10% (claim 10).  EP’722 does not recite a mounting location undergoing a strain within the claimed range.  However, Bryant et al. teaches a tire comprising a decorative applique 20 provided on a sidewall of a tire that is located radially inside a maximum width of the tire and close to a bead of the tire.  Jang teaches a tire comprising a RFID tag mounted on a sidewall of a tire and desires to prevent damage.  FIG. 12 of Jang shows a graph of a maximum equivalent stress according to the distance r in a radial direction of the tire (refer to FIG. 6).  FIG. 12 teaches minimal stress is experienced at a region that is close to the bead and one of ordinary skill in the art would understand when stress is minimal, then strain is accordingly minimal.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed close to a bead of a tire, as evidenced by Bryant et al.’s FIG. 1 which renders obvious to position the label and applique assembly of EP’722 close to a bead of its tire, and (3) Jang teaches minimal stress is experienced at a region that is close to a bead of a tire and when stress is minimal, then strain is accordingly minimal. 
EP’722 does not recite a circumferential tread; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the tire of EP’722 to include a circumferential tread because official notice is taken a circumferential tread in a tire is a well-known/conventional tire component. 
EP’722 does not disclose the rubber label having a radio frequency identification tag or radio frequency identification chip.  Parsons teaches a label can be applied to a green tire and bonded during the vulcanization process [0004].  FIG. 2 teaches a RFID tag carrying tire information is incorporated in the label and a RFID tag includes a chip and an antenna [0019]-[0020].  Thus, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the rubber label of EP’722 with a radio frequency identification tag including a 
Regarding claims 11 and 13, the claimed subject matter relates to product-by-process.  It has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
In this instance, the resulting product produced by the claimed process is a tire having a label and an adhesive applique attached to the label.  EP’722 teaches a tire having a label and an adhesive applique attached to 
Regarding claim 14, FIG. 12 of Jang is an analysis of stress experienced along a distance in the radial direction from the bead core when the tire is in operation and experiencing deformation.
Regarding claim 15, EP’722 teaches a tire comprising a rubber label (“label”) and an adhesively attached label (“applique”).  The rubber label serves as an adherend surface that is vulcanized with the tire.  After vulcanization, the adhesively attached label is affixed on the rubber label.  
“A tire for displaying at least one indicium” recited in claim 15 requires a tire.  “for displaying at least one indicium” relates to intended use and does not require an indicium in the tire. 
EP’722 teaches to provide its label and applique assembly on a side wall of a tire. 
As to the claim limitation of:
“the adhesive applique has a first threshold strain identified within a range of 0 to 10%”  

this claim limitation fails to require a materially different adhesive applique from the adhesive applique of EP’722.  The original specification of the present application filed 01/30/2020 describes that a threshold strain is determined by measuring mechanical properties of an adhesive applique (i.e. ultimate tensile strength, fatigue life, maximum elastic strain, etc.) and then the tire designer selects a threshold value for the adhesive selection decided by the tire designer and does not structurally nor materially define the claimed adhesive applique.  It is noted claim 15 is a product claim and the method steps of measuring mechanical properties of the adhesive applique and selecting a threshold value does not require a materially different product.  In other words, the applique of EP’722 inherently has mechanical properties.  Performing a method step of measuring the mechanical properties does not produce a materially different applique.  The applique of EP’722 can be put to strain; however, selecting a strain does not produce a materially different applique.  As to the last two lines of claim 15, the claim limitation structurally requires: the label undergoing a strain that is equal to or less than a strain of 0 to 10%. 
EP’722 does not recite the amount of strain that the label experiences at the mounting location.  However, Bryant et al. teaches a tire comprising a decorative applique 20 provided on a sidewall of a tire that is located radially inside a maximum width of the tire and close to a bead of the tire.  Jang teaches a tire comprising a RFID tag mounted on a sidewall of a tire and desires to prevent damage.  FIG. 12 of Jang shows a graph of a maximum equivalent stress according to the distance r in a radial direction of the tire (refer to FIG. 6).  FIG. 12 teaches minimal stress is experienced at a region that is close to the bead and one of ordinary skill in the art would understand when stress is minimal, then strain is accordingly minimal.  It close to a bead a tire, as evidenced by Bryant et al.’s FIG. 1 which renders obvious to position the label and applique assembly of EP’722 close to a bead of its tire, (3) Jang teaches minimal stress is experienced at a region that is close to a bead of a tire and when stress is minimal, then strain is accordingly minimal, and (4) the label, which is directly attached to the mounting location having minimal stress and strain, would similarly experience minimal stress and strain. 
EP’722 does not disclose the rubber label having a radio frequency identification tag or radio frequency identification chip.  Parsons teaches a label can be applied to a green tire and bonded during the vulcanization (or curing) process [0004].  FIG. 2 teaches a RFID tag carrying tire information is incorporated in the label and a RFID tag includes a chip and an antenna [0019]-[0020].  Thus, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the rubber label of EP’722 with a radio frequency identification tag including a chip because Parson teaches a tire having a label comprised of an RFID tag 
Regarding claim 16, EP’722 teaches an adhesively attached label (applique).  One of ordinary skill in the art would understand an adhesively attached label means the label uses an adhesive.  Thus, the adhesively attached label is a gummed adhesive applique. 
Regarding claim 17, EP’722 teaches designations being company name, company logs, color codes, information, identification codes, hatching etc.
Regarding claim 18, EP’722 does not state the adhesively attached label is pre-printed.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pre-printed adhesively attached label since official notice is taken a pre-printed adhesive label which is attached to the tire is well-known/conventional. 
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over EP’722 (EP 2548722 B1) in view of Bryant et al. (US 4,699,193), Jang (US 2006/0038665), and Parsons (US 2005/0059308), as applied to claims 1 and 8, further in view of Bryant#2 (US 4,767,481).
Regarding claims 6 and 12, EP’722 is silent to disclosing the rubber label is substantially flush with the sidewall of the tire after curing.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the rubber label of EP’722 substantially flush with the sidewall of the tire since Bryant#2 teaches a decal assembly/label provided within a recess or groove of a tire mold wherein the decal assembly is flush with the mold surface such that upon closure of the tire mold, the decal assembly makes contacting engagement with the tire sidewall (col. 3, lines 15-20) resulting in the label that is “substantially flush with the sidewall of the tire” after curing.
Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive.
On page 7 of the remarks, the Applicant asserts “Parsons does not teach or suggest the use of a label having an RFID tag or chip wherein the label is cured on the tire at a mounting location” and argues Parsons teaches away from providing the label cured on the tire and only discusses this option as being available as prior art that it disparages.  
In response, the Applicant’s statement regarding Parsons is incorrect and Applicant’s argument is unpersuasive.  [0004] of Parson recognizes two embodiments for providing a label in a tire.  The two embodiments are: (1) providing a label to a green tire (before-cure) and vulcanizing the green tire a RFID antenna that is to be embedded in or attached to a rubber article, such as a tire, and are incorporated herein by reference for all they disclose”.  One of ordinary skill in the art would readily appreciate an RFID antenna that is embedded in a tire is achieved by providing the RFID antenna in a green tire and curing the green tire; thereby the RFID antenna gets “embedded in the tire”.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        05/08/2021